Citation Nr: 1625633	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  95-24 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1960 to September 1964 and from December 1964 to December 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In February 2010, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the above RO.  A copy of the hearing transcript is of record. 

In March 2015, the Board, in part, denied the claim of entitlement to TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Order, the Court vacated the Board's March 2015 decision with respect to the above-cited issue and remanded the matter to the Board for action consistent with a Joint Motion for Remand (JMR) between the Veteran's counsel and counsel for the Secretary of Veterans Affairs (hereinafter "Parties.")  (The JMR left undisturbed the Board's March 2015 denial of an extraschedular rating for spondylolisthesis at L4-L5.)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal is remanded for compliance with the Court's October 2015 Order.  As noted in the Introduction, the Court vacated the Board's March 2015 denial of the claim of entitlement to TDIU and remanded the matter back to the Board for action consistent with a JMR of the Parties.  Pursuant to the JMR, the Parties agreed that the Board had erred when it failed to provide adequate reasons and bases for its determination that the Veteran was not entitled to TDIU.  (See JMR at page (pg.) 5)).  The Parties maintained that in denying the claim of entitlement to TDIU, the Board erred when it failed to reconcile the lifting restrictions and functional limitations casued by the low back disability as noted in a July 1993 VA treatment record and July 2012 VA examination report, respectively, with its denial of entitlement to TDIU.  (See JMR at pg. 3). 

In addition, the Parties argued that in denying the Veteran's claim of entitlement to TDIU, the Board had failed to consider the fact that Veteran had not worked in many years.  (Id. at pg. 3).  The Parties maintained that although the Board noted that the Veteran had worked briefly as a security guard, mechanic and service station attendant, and had a high school education and training in 1992 as a "'slot mechanic,'" it did not adequately address how he had not worked in any capacity since the early 1990's into his current employability.  Id.  To that end, the Parties argued that during an October 1999 hearing, the Veteran had testified that he was not currently (then) employed; that he had last worked in 1991 or 1992; and that he was unable to hold down a job as a result of his service-connected back condition and skin problem.  The Parties also referenced an April 1997 VA's examiner's notation that the Veteran had lost at least five (5) jobs because of his low back pain.  (Id. at pages (pgs.) 3-4).  

In response to the Parties' JMR, the Veteran's counsel submitted a March 2016 opinion from a vocational expert, R. B., M. S., C.R.C.  Dr. R. B. indicated that she had interviewed the Veteran via telephone and had reviewed the Veteran's extensive record, to include some of the above-cited evidence, and she listed his service-connected disabilities (i.e., spondylothesis at L4-5 (40 percent disabling) and left and right lower extremity radiculopathy, each extremity evaluated as 10 percent disabling))).  R. B. opined, in essence, that it was more likely than not that the Veteran had been unable to secure and follow substantially gainful employment since 1993, when he was forced to stop working because of his service-connected disabilities.  R. B. explained that the Veteran had attended high school until the ninth grade, at which time he entered the military, and following separation, he had primarily worked as a carpenter helper.  Overall, R. B. maintained that in light of the Veteran being precluded from physical employment and his education and background, he lacked transferable skills necessary to obtain gainful sedentary employment.  (See March 2016 report, prepared by R. B., M. S., C. R. C.).

In statement, received by VA and uploaded to his Veteran's Veterans Benefits Management System (VBMS) electronic record in April 2016, the Veteran maintained that his service-connected low back disability and bilateral lower extremity radiculopathy disabilities had increased in severity.  Specifically, he averred that because of these disabilities, he could not ambulate more than 100 yards or operate a motor vehicle more than 15 minutes without having to stop and take a break.  The Veteran stated that when he went to use the bathroom or sit in a chair, he would have to grab onto the toilet bowl seat or arm rest, respectively, in order to sit down.  (See Veteran's statement, received by VA in February 2016).  

The law provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where a veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  The Board notes that the Court has held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994); see also Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed.Cir.2014) (finding that "§ 3.321(b)(1) performs a gap-filling function [and] accounts for situations in which a veteran's overall disability picture presents something less that total unemployability, but where the collective impact of the veteran's disabilities are nonetheless inadequately represented").

Although the Board may not assign an extraschedular rating in the first instance, it may determine, in the first instance, that a veteran has not presented evidence warranting referral for extraschedular consideration, provided that it articulates the reasons or bases for that determination.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (Board reviews the Director's extraschedular decision de novo, and may, therefore, assign an extraschedular rating after the Director's decision).  

The Veteran is service-connected for spondylothesis at L4-5 (40 percent disabling) and left and right lower extremity radiculopathy, each extremity evaluated as 10 percent disabling)).  His total service-connected disability rating is 40 percent from November 18, 2010 and 50 percent, to include application of the bilateral factor, from July 31, 2012.  Although the Veteran has one (1) service-connected disability rated at 40 percent, his combined rating is not 70 percent, thus, he has not met the schedular criteria for TDIU at any time during the appeal period.  38 C.F.R. § 4.16(a).  In light of R. B.'s favorable March 2016 opinion, the evidence does weigh in favor of referral of the Veteran's claim of entitlement to TDIU to the Director, Compensation Service, under 38 CFR §4.16(b) (2015).  

The Board finds, however, that the issue on appeal involves complex medical matters involving the degree of occupational impairment due to service-connected disabilities rather than nonservice-connected disabilities and conflicting medical opinions.  Prior to referral to the Director of Compensation Service, the Board finds that a new VA examination and opinion are warranted in light of R. B's opinion and the Veteran's statement, received by VA in April 2016, indicating that his service-connected low back and radiculopathy of the bilateral lower extremities may have increased in severity.

Finally, a May 2012 VA treatment report reflects that the Veteran reported having sought treatment from private clinicians for back pain.  In addition, a July 2014 rating action references a review of electronic VA treatment records, dated through June 13, 2014.  A review of the Veteran's VBMS and Virtual VA electronic records, however, contain treatment records dated up until June 2012.  Thus, as there are outstanding private and VA treatment records that might contain potentially relevant evidence as to the effect that the Veteran's service-connected low back and bilateral lower extremity radiculopathy disabilities have on his employability, they should be secured on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c)(1) (2015).

Accordingly, the case is REMANDED to the RO for the following action:

1.  After obtaining any necessary authorization from the Veteran, obtain all treatment records, from private clinicians from whom he has sought treatment for his service-connected low back and bilateral lower extremity radiculopathy disabilities since May 2012.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in Veteran's electronic record.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself.

2.  Obtain any outstanding VA medical records (VAMRs) dated from June 2012 onwards and associate them with the Veteran's electronic record. 

3.  After completing the development specified in the preceding paragraphs, afford the Veteran a new VA examination to obtain an opinion regarding the severity of his service-connected disabilities and the impact upon his employability.

The examiner should note that the Veteran's claims folders and electronic record, Veterans Benefits Management System and Virtual VA, were reviewed, including the July 2012 VA examiner's opinion and the March 2016 opinion, prepared by R. B., a vocational expert.  

The examiner should comment on whether the Veteran's service-connected disabilities (i.e., L4-5 spondylolthesis (40 percent disabling) and left and right lower extremity radiculopathy, each extremity evaluated as 10 percent disabling)) would prevent him from obtaining or maintaining employment for which he would otherwise be qualified. 

The examiner is also requested to differentiate the symptoms associated with the service-connected L4-5 spondylolthesis and bilateral lower extremity radiculopathy from any non-service connected symptoms.  If this is not practicable, the examiner should so state in the examination report. 

Finally, the examiner is requested to identify the presence of any symptoms associated with the service-connected L4-5 spondylolthesis and bilateral lower extremity radiculopathy that have been present since 1993.  If this is not practicable, the examiner should so state in the examination report. 

If the examiner is unable to provide an opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion. 

A complete rationale for any opinion expressed should be included in the report.  The claims files, the Veteran's electronic record and this Remand must be made available to the examiner and the results proffered must reference the complete claims files and electronic record.

4.  After the requested development has been completed, if the benefit sought is not granted refer the claim of entitlement to TDIU to the Director, Compensation Service, in order to determine whether the Veteran warrants a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).  Factors to be considered must include the Veteran's education and employment history (i.e., Veteran has ninth-grade education and has primarily had post-service employment in construction) and his claims as to a loss of work-related functions due to severe back pain and stiffness.  

5.  After completion of the above, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. L Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



